                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            AMANDA A. EBERT, ESQ.
                                                                                        3   Nevada Bar No. 12731
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            JGarin@lipsonneilson.com
                                                                                        6   aebert@lipsonneilson.com

                                                                                        7   Attorneys for Counterdefendants
                                                                                            Kaercher Campbell & Associates Insurance Brokerage
                                                                                        8   of Nevada, LLC; Kaercher Insurance, an Alera
                                                                                            Group Agency, LLC
                                                                                        9
                                                                                                                      UNITED STATES DISTRICT COURT
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                             DISTRICT OF NEVADA
                                                                                       11
                                                                                            RSUI INDEMNITY COMPANY, a New                     ) Case No: 2:20-cv-01484-RFB-VCF
                                                                                       12   Hampshire Stock Company; and EVANSTON             )
LIPSON NEILSON P.C.




                                                                                            INSURANCE COMPANY, an Illinois corporation,       )
                                                                                       13                                                     ) STIPULATION AND ORDER FOR
                                                                                                                                              ) AN EXTENSION OF TIME FOR
                                                                                       14                      Plaintiffs,                    ) COUNTERDEFENDANTS
                                                                                               vs.                                            ) KAERCHER CAMPBELL &
                                                                                       15                                                     ) ASSOCIATES INSURANCE
                                                                                            SPORTSMAN’S ROYAL MANOR, LLC, a                   ) BROKERAGE OF NEVADA, LLC
                                                                                       16   Nevada Limited Liability Company;                 ) AND KAERCHER INSURANCE,
                                                                                            DOMONIQUE BROWNING-PALMER,                        ) AN ALERA GROUP AGENCY,
                                                                                       17   individually; GARY BRENNAN, individually;         ) LLC TO RESPOND TO AMENDED
                                                                                                                                              ) COUNTERCLAIM [ECF NO. 46]
                                                                                       18                   Defendants.                       )
                                                                                            ______________________________________            ) (FIRST REQUEST)
                                                                                       19
                                                                                                                                              )
                                                                                       20   SPORTSMAN’S ROYAL MANOR, LLC; GARY                )
                                                                                            BRENNAN,                                          )
                                                                                       21                                                     )
                                                                                                               Counter-claimants,             )
                                                                                       22      vs.                                            )
                                                                                                                                                  28




                                                                                                                                              )
                                                                                       23   RSUI INDEMNITY COMPANY; EVANSTON                  )
                                                                                            INSURANCE COMPANY; KAERCHER                       )
                                                                                       24   CAMPBELL & ASSOCIATES INSURANCE                   )
                                                                                            BROKERAGE OF NEVADA, LLC; KAERCHER                )
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25   INSURANCE, AN ALERA GROUP AGENCY,                 )
                                                                                            LLC and DOE DEFENDANTS 1-110; ROE                 )
                                                                                       26   DEFENDANTS 11-20;                                 )
                                                                                                            Counter-defendants.               )
                                                                                       27   ______________________________________

                                                                                       28

                                                                                                                                    Page 1 of 4
                                                                                                    STIPULATION AND ORDER FOR AN EXTENSION OF TIME FOR
                                                                                        1     COUNTERDEFENDANTS KAERCHER CAMPBELL & ASSOCIATES INSURANCE
                                                                                             BROKERAGE OF NEVADA, LLC AND KAERCHER INSURANCE, AN ALERA GROUP
                                                                                        2       AGENCY, LLC TO RESPOND TO AMENDED COUNTERCLAIM [ECF NO. 46]
                                                                                        3                                       (FIRST REQUEST)
                                                                                        4          Counterclaimants Sportman’s Royal Manor, LLC and Gary Brennan, by and through
                                                                                        5   their attorneys, ARMSTRONG TEASDALE LLP, and Counterdefendants Kaercher Campbell
                                                                                        6   & Associates Insurance Brokerage of Nevada, LLC and Kaercher Insurance, an Alera Group
                                                                                        7   Agency, LLC (“Kaercher Counterdefendants”), by and through their attorneys, LIPSON
                                                                                        8   NEILSON P.C., agree and stipulate that Kaercher Counterdefendants have to and including

                                                                                        9   December 22, 2020, to file a response to Amended Counterclaim [ECF. 46].
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10          Pursuant to Local Rule 6-1(b), the parties state the reason for the extension is that
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   counsel requires more time to evaluate and respond to the allegations in the Counterclaim.
                                                                                       12   This request will not cause any prejudice to the parties in this matter as Counterclaimants
LIPSON NEILSON P.C.




                                                                                       13   Sportsman’s Royal Manor, LLC and Gary Brennan and the remaining Counterdefendants
                                                                                       14   RSUI Indemnity Company and Evanston Insurance Company have entered into a
                                                                                       15   Stipulation and Order [ECF. 50] for these Counterdefendants to respond on or before

                                                                                       16   December 22, 2020, as well. The parties have entered into this agreement in good faith and
                                                                                       17   not for purposes of delay.
                                                                                       18   \\\
                                                                                       19   \\\
                                                                                       20   \\\
                                                                                       21

                                                                                       22
                                                                                                                                                  28




                                                                                       23

                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25

                                                                                       26
                                                                                       27

                                                                                       28

                                                                                                                                    Page 2 of 4
                                                                                        1         IT IS SO STIPULATED.

                                                                                        2   Dated: December 10, 2020.                  Dated: December 10, 2020.
                                                                                        3   ARMSTRONG TEASDALE LLP                     LIPSON NEILSON P.C.
                                                                                        4       /s/ Michelle D. Alarie                     /s/ Amanda A. Ebert
                                                                                            By:_____________________________
                                                                                        5                                              By:________________________________
                                                                                               KEVIN R. STOLWORTHY, ESQ.                  JOSEPH P. GARIN, ESQ.
                                                                                               Nevada Bar No. 2798
                                                                                        6                                                 Nevada Bar No. 6653
                                                                                               MICHELLE D. ALARIE, ESQ.                   AMANDA A. EBERT, ESQ.
                                                                                               Nevada Bar No. 11894
                                                                                        7                                                 Nevada Bar No. 12731
                                                                                               3770 Howard Hughes Parkway,                9900 Covington Cross Drive, Suite 120
                                                                                               Suite 200
                                                                                        8                                                 Las Vegas, Nevada 89144
                                                                                               Las Vegas, NV 89169
                                                                                        9
                                                                                                                                       Attorneys for Counterdefendants
                                                                                            Attorneys    for   Counterclaimants
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                                                                       Kaercher Campbell & Associates
                                                                                       10   Sportsman’s Royal Manor, LLC and           Insurance Brokerage of Nevada,
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                            Gary Brennan
                                                                                       11                                              LLC; Kaercher Insurance, an Alera
                                                                                                                                       Group Agency, LLC
                                                                                       12   Dated: December 10, 2020.                  Dated: December 10, 2020.
LIPSON NEILSON P.C.




                                                                                       13   CLYDE & CO US LLP                          CHRISTIAN,   KRAVITZ,               DICHTER,
                                                                                                                                       JOHNSON & SLUGA, PLLC
                                                                                       14
                                                                                                /s/ Peter J. Whalen                         /s/ Cara L. Christian
                                                                                       15   By:_____________________________           By:_____________________________
                                                                                               PETER J. WHALEN, ESQ.                      GENA L. SLUGA, ESQ.
                                                                                       16      JENNIFER D. MCKEE, ESQ.                    Nevada Bar No. 9910
                                                                                               Nevada Bar No. 9624                        CARA L. CHRISTIAN, ESQ.
                                                                                       17      3960 Howard Hughes Parkway,                Nevada Bar No. 14356
                                                                                               Suite 500                                  8985 Eastern Avenue, Suite 200
                                                                                       18      Las Vegas, NV 89169                        Las Vegas, NV 89123

                                                                                       19   Attorneys for Planitiffs/Counterclaimant
                                                                                            Evanston Insurance Company                 Attorneys for Plantiffs/Counterclaimant RSUI
                                                                                       20                                              Indemnity Company

                                                                                       21

                                                                                       22
                                                                                                                                                 28




                                                                                       23

                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25

                                                                                       26
                                                                                       27

                                                                                       28

                                                                                                                                   Page 3 of 4
                                                                                                                     RSUI Indemnity Company v. Sportsman’s Royal Manor, LLC, et al.
                                                                                        1                                                       Case No: 2:20-cv-01484-RFB-VCF
                                                                                                                     _____________________________________________________
                                                                                        2
                                                                                                                                      ORDER
                                                                                        3
                                                                                                  Based on the foregoing stipulation of the parties,
                                                                                        4
                                                                                                  IT IS SO ORDERED.
                                                                                        5                 7-7-2021
                                                                                                  Dated: ____________________
                                                                                        6

                                                                                        7                                     ____________________________________
                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                        8

                                                                                        9
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   Submitted by:
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   LIPSON NEILSON P.C.

                                                                                       12       /s/ Amanda A. Ebert
LIPSON NEILSON P.C.




                                                                                            By:________________________________
                                                                                       13      JOSEPH P. GARIN, ESQ.
                                                                                               Nevada Bar No. 6653
                                                                                       14      AMANDA A. EBERT, ESQ.
                                                                                               Nevada Bar No. 12731
                                                                                       15      9900 Covington Cross Drive, Suite 120
                                                                                               Las Vegas, Nevada 89144
                                                                                       16      (702) 382-1500
                                                                                       17      Attorneys for Counterdefendants
                                                                                               Kaercher Campbell & Associates
                                                                                       18      Insurance Brokerage of Nevada,
                                                                                               LLC; Kaercher Insurance, an Alera
                                                                                       19      Group Agency, LLC
                                                                                       20

                                                                                       21

                                                                                       22
                                                                                                                                                   28




                                                                                       23

                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25

                                                                                       26
                                                                                       27

                                                                                       28

                                                                                                                                     Page 4 of 4
